Per Curiam.
This rule must be discharged, and the mandamus denied. It appears by the affidavit of the Commissioners, that there is no money in the treasury,' except that which is wanted to defray the ordinary and current expenses of the County. The writ of mandamus is not of course. It will be granted when a plain case of necessity is shown, and where, in the discretion of the Court, it appears to be advisable. In this case we should probably stop the wheels of the county government, if the mandamus were allowed.
Rule discharged.